Citation Nr: 1512807	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-41 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for right knee disability as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for diabetes mellitus type II due to herbicide exposure.

3.  Entitlement to service connection for left ankle condition as secondary to service-connected right ankle disability.

4.  Entitlement to service connection for left foot condition as secondary to service-connected right ankle disability.

5.  Entitlement to service connection for left hip condition as secondary to service-connected right ankle disability.

6.  Entitlement to service connection for right hip condition as secondary to service-connected right ankle disability.

7.  Entitlement to service connection for left knee condition as secondary to service-connected right ankle disability.

8.  Entitlement to service connection for degenerative disc and joint disease of the lumbosacral spine with history of laminectomy and fusion (claimed as back condition).

9.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine (claimed as back condition).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008, August 2011, and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video-conference.  

The Veteran raised the issue of a rating in excess of 30 percent for posttraumatic stress disorder in a July 2013 Report of General Information, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for: left ankle condition, left foot condition, left hip condition, right hip condition, left knee condition, degenerative disc and joint disease of the lumbosacral spine with history of laminectomy and fusion, and DDD of the cervical spine, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his right knee disability, diagnosed as degenerative joint disease (DJD) status post arthroscopy with partial medial meniscectomy, is secondary to his service-connected right ankle disability.

2.  The preponderance of the evidence does not show that the Veteran had presumptive exposure to herbicides, including Agent Orange, nor is there probative evidence of exposure to such.

3.  The preponderance of the evidence shows that the Veteran's diabetes mellitus type II was not present in service or within one year of separation and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability, diagnosed as DJD status post arthroscopy with partial medial meniscectomy, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the appellant in November 2007 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and identified post-service treatment records have been obtained.  

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange (AO) during service.  Personnel records were obtained, and in April 2008 the Joint Services Records Research Center (JSRRC) reported that they were unable to verify or document that he was exposed to AO while stationed in Hawaii.

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claim for diabetes mellitus.  However, the Board finds that such examination is not required because the record before the Board does not indicate that the disability may have a causal connection or may be associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the basis of the prior determination or the element that was lacking to substantiate the diabetes mellitus service connection claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had the exposure to herbicides necessary to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits, as he focused on how he believed he was exposed to AO.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Right knee disability

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record contains two medical opinions addressing whether the Veteran's right knee disability, currently diagnosed as degenerative joint disease (DJD) status post arthroscopy with partial medial meniscectomy, is caused or aggravated by his service-connected right ankle disability.  The May 2011 VA examiner opined that it is not related.  In an August 2014 letter, the Veteran's treating VA physician opined that his right knee pain developed after his right ankle condition caused an altered gait.  Both of these opinions are probative as they provide clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The medical evidence thus contains competent and probative medical opinions in favor of and against the Veteran's claim.  The Board finds that the probative evidence is at least in equipoise as to whether the Veteran's current right knee disability is related to his service-connected right ankle condition.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.

III.  Diabetes mellitus type II

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Service connection for certain diseases, including diabetes mellitus, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran testified at his March 2015 hearing that he did not set foot on land in the Republic of Vietnam.  There is no evidence that he served in other locations involving duty or visitation in Vietnam; indeed, the Veteran has denied such service.  

It is clear to the Board that the Veteran asserts that handling the luggage should be given the same presumption that service on the landmass or in the inland waters of Vietnam is given, based on the possibility that the soil on the luggage was from Vietnam.  However, the Board is bound by the current regulations and based on the foregoing, the Board is unable to find that the Veteran in entitled to the presumption of herbicide exposure under the provisions at 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313; and M21-1MR, IV.ii.2.C.10.k.  Therefore, he is not eligible for presumptive service connection for diabetes mellitus.  

The Veteran may still establish exposure to herbicide by a preponderance of the evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  He contends that he was so exposed because he handled the luggage of servicemembers coming to Hawaii from Republic of Vietnam for rest and relaxation.  The Veteran reported riding in a truck with and handling luggage that had come off the plane with the servicemembers.  He believed it had come directly from Vietnam.  The luggage had mud and dirt on it and the Veteran touched the luggage.  He believes the soil must have come from Vietnam and therefore must have been contaminated with AO and that he came into contact with AO by touching the mud on the luggage.

The Veteran supplemented the record with an article discussing the potential association of AO exposure with crewmen who served on and around C-123 aircraft.  However, there is no evidence that the Veteran served aboard or around C-123 planes.  At his hearing, he testified that the planes the servicemembers arrived on were jet planes, such as TWA and United 747s.

A VA email dated in March 2008 explains that the Department of Defense listing of 71 herbicide/AO sites shows no use, test, or storage sites in Hawaii.  "Aerial spraying of AO in in Vietnam did not occur everywhere, only in certain locations.  It is therefore inaccurate to think that AO covered every aircraft and piece of equipment or baggage in Vietnam."  In April 2008, the JSRRC reported that it was "unable to document that Agent Orange was transmitted through luggage or equipment for returning Vietnam veterans in Hawaii" during the Veteran's period of service there.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Lay evidence may be competent on a variety of matters.  Jandreau, 492 F.3d at 1377 n.4.  However, the Veteran's lay testimony is not competent to establish that the soil/dirt/mud on the luggage he handled was actually contaminated by herbicides or AO.  The ability to identify Agent Orange on sight or smell is not within the ordinary knowledge a lay person.  This Veteran has not demonstrated any experience with herbicides or chemicals that would have allowed him to recognize it in service.  

Competent lay evidence may be used to substantiate the elements of a service connection claim.  Id.  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).

In this case, the Veteran observed soil/dirt/mud on the luggage he handled that had traveled with servicemembers from the landmass of the Republic of Vietnam.  While the Veteran appears to sincerely believe that the dirt on the luggage was contaminated with AO, the Board finds that the identification of AO based on this reasoning is not within his ability as a lay person because he has not demonstrated the expertise that would enable him to make such an identification.  Thus, the Board finds that the Veteran's contention that the luggage was contaminated by AO is not a competent lay statement and is not entitled to probative weight.

There is no other competent and probative evidence offered in support of herbicide exposure in service.  An October 2007 letter from private physician Dr. T states "He had significant exposure to Agent Orange when in Hawaii, handling contaminated equipment from Vietnam in the armed services."  However, this statement appears to be purely based on the Veteran's report and not on any expertise Dr. T has regarding the contamination of dirt on luggage that is believed to have come directly from Vietnam.  Dr. T is therefore not competent to opine on whether the Veteran was exposed to AO in service in this manner.

The Veteran has not contended that his diabetes mellitus is related to service under any other theory of service connection.  The review of the record shows that there is no evidence of diabetes mellitus during service or within the first post-service year.  The Veteran's service treatment records show no complaints, diagnoses, or treatment for diabetes mellitus and the Veteran does not contend otherwise.  Nor has the Veteran contended that his diabetes mellitus symptoms have been continuous since service.  In fact, the Veteran was first diagnosed with diabetes mellitus in approximately 2005, more than 30 years following his service discharge (see original claim received September 2007; October 2007 letter from Dr. T).  There is no probative lay or medical evidence that associates his diabetes mellitus to any incident of service.  Thus, service connection is not warranted on any basis.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for right knee disability, diagnosed as DJD status post arthroscopy with partial medial meniscectomy, is granted.

Service connection for diabetes mellitus type II is denied.


REMAND

In a March 2014 rating decision, the RO denied entitlement to service connection for left ankle condition, left foot condition, left hip condition, right hip condition, left knee condition, degenerative disc and joint disease of the lumbosacral spine with history of laminectomy and fusion, and DDD of the cervical spine.  In May 2014 the Veteran submitted a Notice of Disagreement with this decision.  38 C.F.R. §§ 20.201, 20.302(a) (2014).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) as to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran an SOC as to his claims of entitlement to service connection for left ankle condition, left foot condition, left hip condition, right hip condition, left knee condition, degenerative disc and joint disease of the lumbosacral spine with history of laminectomy and fusion, and DDD of the cervical spine.  The SOC must include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


